RICHARDS, J.
Declan Allen was convicted in the Lucas Common Pleas of obtaining $400 by false pretenses. It was claimed that no offense was charged in the indictment and the trial judge erred in admission of evidence and in making charge to the jury.
The trial judge in the charge to the jury used the expression “If he made these false pretenses”. This it was claimed was error. On prosecution of error, the Court of Appeals held:
It was for the jury to find from the evidence under instructions of the court whether the pretenses were false or not, and the expression was an unfortunate one to use; but reading the whole charge together, it is perfectly clear that the trial judge left to the jury to find all the facts and to determine whether the representations were false or otherwise; and it is therefore apparent that the jury could not have been misled by this expression.
Judgment affirmed.